Fourth Court of Appeals
                               San Antonio, Texas
                                     January 15, 2019

                                   No. 04-18-00500-CV

                                    Matthew HOKE,
                                       Appellant

                                            v.

                                      Abbie HOKE,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-17328
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER


      The Appellees’ Motion to Dismiss is DENIED.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court